

116 S4048 IS: Fair and Accurate Census Act
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4048IN THE SENATE OF THE UNITED STATESJune 23, 2020Ms. Harris (for herself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo modify the deadlines for completing the 2020 decennial census of population and related tabulations, and for other purposes.1.Short titleThis Act may be cited as the Fair and Accurate Census Act.2.Census deadline modificationNotwithstanding the timetables provided in subsections (b) and (c) of section 141 of title 13, United States Code, and section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), for the 2020 decennial census of population—(1)the tabulation of total population by States required by subsection (a) of such section 141 for the apportionment of Representatives in Congress among the several States shall be—(A)completed and reported by the Secretary of Commerce (referred to in this section as the Secretary) to the President within 13 months after the decennial census date of April 1, 2020; and(B)made public by the Secretary not later than the date on which the tabulation is reported to the President under subparagraph (A);(2)the President shall transmit to Congress a statement showing the whole number of persons in each State, and the number of Representatives to which each State would be entitled under an apportionment of the then existing number of Representatives, as required by such section 22(a), and determined solely as described therein, within 14 days after receipt of the tabulation reported by the Secretary; and(3)the tabulations of populations required by subsection (c) of such section 141 shall be completed by the Secretary as expeditiously as possible after the census date of April 1, 2020, taking into account the deadlines of each State for legislative apportionment or districting, and reported to the Governor of the State involved and to the officers or public bodies having responsibility for legislative apportionment or districting of that State, except that the tabulations of population of each State requesting a tabulation plan, and basic tabulations of population of each other State, shall be completed, reported, and transmitted to each respective State within 16 months after the decennial census date of April 1, 2020.3.Reporting requirements for 2020 censusOn the first day of each month during the period beginning on the date of enactment of this Act and ending on July 31, 2021, the Director of the Bureau of the Census shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Appropriations of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Appropriations of the House of Representatives a report regarding the 2020 decennial census of population that contains the following information:(1)The total number of field staff, sorted by category, hired by the Bureau compared to the number of field staff the Bureau estimated was necessary to carry out the census.(2)Retention rates of the field staff described in paragraph (1).(3)Average wait time for call center calls and average wait time for each language provided.(4)Anticipated schedule of census operations.(5)Total appropriations available for obligation for the census and a categorized list of total disbursements.(6)Nonresponse Follow-up, Update Enumerate, and Update Leave completion rates by geographic location.(7)Anticipated schedule and completion rates for Group Quarters (including Service-based Enumeration and Targeted Non-Sheltered Outdoor Location operations), Enumeration of Transitory Location, and Remote Alaska operations.(8)Self-response rates by geographic location.(9)Total spending to date on media, advertisements, and partnership specialists, including geographic and demographically targeted breakdowns of the spending.(10)Post-enumeration schedule and subsequent data aggregation and delivery progress.(11)Post-enumeration survey schedule and completion progress, including anticipated schedule for release of results from the coverage measurement survey.4.Providing Bureau of the Census access to information from institutions of higher education(a)In generalNotwithstanding any other provision of law, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act of 1974), an institution of higher education may, in furtherance of a full and accurate decennial census of population, provide to the Bureau of the Census (referred to in this section as the Bureau) information requested by the Bureau for purposes of enumeration for the 2020 decennial census of population.(b)Application(1)InformationIn carrying out subsection (a), an institution of higher education—(A)may only provide the Bureau with information requested on the official 2020 decennial census of population form; and(B)may not provide any information to the Bureau on the immigration or citizenship status of any individual.(2)Notice required(A)In generalBefore providing information to the Bureau under subsection (a), an institution of higher education shall—(i)give public notice of the categories of information that the institution plans to provide; and(ii)allow 10 days after giving public notice for a student to inform the institution that any or all of the information designated may not be released without the prior consent of the student.(B)ProhibitionAn institution of higher education may not provide the Bureau with the information of any student who has objected to the provision of that information under subparagraph (A).(3)Use of informationInformation provided to the Bureau under subsection (a) may only be used for the purposes of enumeration for the 2020 decennial census of population.(c)Definition of institution of higher educationIn this section, the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(d)SunsetThe authority under this section shall expire at the conclusion of 2020 decennial census operations.5.LimitationThe Bureau of the Census may not compile, produce, or publish any data product or tabulation as part of, in combination with, or in connection with, the 2020 decennial census of population or any such census data produced under section 141(c) of title 13, United States Code, that includes topics specific to the 2020 decennial census that were not part of—(1)the report submitted under section 141(f)(1) of that title on March 28, 2017; and(2)the 2018 End-to-End Census Test conducted in Providence County, Rhode Island.6.Funding(a)AppropriationThere is appropriated to the Bureau of the Census, out of amounts in the Treasury not otherwise appropriated, for additional amounts for Periodic Censuses and Programs, $400,000,000 for fiscal year 2020, to remain available through fiscal year 2021.(b)Use of fundsThe amounts made available under subsection (a) shall be used to address the impacts of the coronavirus disease 2019 (COVID–19) on the 2020 decennial census, and to support enhanced 2020 decennial census activities, including—(1)additional mailings to households that have not self-responded;(2)expanded communications and advertising targeted to low self-response communities in rural and urban areas, Native villages, and on Tribal lands;(3)targeted outreach to the location of the 2018 End-to-End Census Test;(4)increased in-language outreach and assistance;(5)expanded Census Questionnaire Assistance capacity;(6)expanded field operations to enumerate people experiencing homelessness at service-based facilities and non-sheltered locations; and(7)a modified Questionnaire Assistance Center operation that includes mobile and fixed locations offering assistance across all modes of census response.